Citation Nr: 0530921	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  02-06 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
August 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran testified at a video 
conference hearing before the undersigned Veterans Law Judge 
in October 2002.  The veteran's case was remanded to the RO 
for additional development in July 2003.  The case is again 
before the Board for appellate review.


FINDING OF FACT

The veteran likely has PTSD related to an in-service event.


CONCLUSION OF LAW

The veteran has PTSD that is the result of disease or injury 
incurred during active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he was forced to engage in a sexual 
act with his sergeant during his last week of basic military 
training.  The veteran asserts that he never reported the 
incident because he was ashamed.  Shortly after the incident 
he went home for a break before he completed advanced 
training.  After he reported for advanced training he claims 
that while he was alone in the barracks another sergeant came 
in and told him that he was going to have to do the same 
thing he had done for the first sergeant and then he left.  
The veteran reported that he was scared because he did not 
want to have to engage in another sexual act so he decided to 
go absent without leave (AWOL).  The veteran subsequently 
reported the assault to a nun at a mission in his home town 
and she contacted an officer in the veteran's unit and the 
veteran was advised to report back to the base.  The veteran 
decided to hop a train to get back to the base.  The veteran 
slipped off the train while he was in the act of trying to 
hop on the moving train and his leg was severely mangled.  
His leg was subsequently amputated and the veteran was 
honorably discharged after a line of duty determination 
concluded that the veteran's injury resulted from the 
veteran's own willful misconduct and was not in the line of 
duty.  

The veteran submitted lay statements from his mother and a 
family friend in May 2003.  The veteran's mother reported 
that the veteran wanted to join the military from the time he 
was a young boy.  She stated that when the veteran called 
home the first few times after he reported for basic training 
he was happy.  Soon thereafter he stopped calling home.  When 
she did speak to him she said that he did not sound like the 
same excited, proud young man.  When he came home (after he 
was discharged) she said that he was troubled.  She reported 
that he no longer attended church with her and he started 
staying out all night and drinking.  She said he got married 
and had two children but that did not stop his drinking.  She 
reported that he eventually divorced his wife and went from 
one job to another during his life.  A family friend, J.G., 
submitted a statement which stated that (s)he had known the 
veteran since he was a teenager.  J.G. reported that the 
veteran dreamed of serving in the Army and that he was very 
proud when he enlisted.  J.G. stated that when the veteran 
came home from basic training he was not the same man.  He 
was moody and he did not want to talk to anyone about the 
Army.  J.G. reported that the veteran avoided eye contact.  
J.G. said that when the veteran came home after his discharge 
and J.G. questioned him on why he had gone AWOL, the veteran 
would not give an answer.  

The veteran was afforded a VA examination in June 2004.  The 
examiner stated that the veteran related 2 stressor events 
that happened while the veteran was in service.  The first 
one was the incident where the veteran's sergeant forced to 
veteran to perform a sexual act and threatened to injure the 
veteran if he refused.  The veteran said that he was 120 
pounds at the time and his sergeant was 240 pounds.  He 
reported that he was violently ill after the incident but 
that he was able to carry on reasonably well after the 
incident.  He related that after he reported for advanced 
training another sergeant who had heard about the first 
incident told the veteran he was going to perform oral sodomy 
on him.  The veteran went home.  His family thought he was a 
coward for running because he did not tell them about the 
sexual abuse because he was ashamed.  He ended up at a 
mission and eventually decided to report back to his unit.  
The second stressor occurred when the veteran decided to hop 
a train back to his unit and in the process his foot got 
caught under the wheels of the train and was mangled and 
mostly severed resulting in a surgical amputation.  The 
veteran reported having nightmares and intrusive thoughts 
about both events.  The examiner diagnosed the veteran with 
PTSD.  The examiner reported that the sexual trauma in 
service met the requirement for a stressor event according to 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  He reported that the veteran 
reexperiences the event in the form of nightmare three to 
four times a week and intrusive thoughts on a daily basis 
producing tearfulness, sadness, and shame.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2005); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2005).  In addition, in cases involving personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3) (2005).  

In deciding this issue, the Board must consider the 
provisions of 38 U.S.C.A. § 5107 (West 2002) (benefit of the 
doubt).  Under the benefit-of-the-doubt standard, when a 
veteran seeks a benefit and the evidence is in relative 
equipoise regarding any issue material to the determination 
of a matter, the law dictates that the benefit of the doubt 
belongs to the veteran.  See Gibert v. Derwinski, 1 Vet. App. 
49, 54 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

As noted above, the VA examiner who examined the veteran in 
June 2004, diagnosed the veteran with PTSD.  The examiner 
reported that the sexual trauma in service met the 
requirement for a stressor event according to DSM-IV.  In 
this case, the crux of this matter is whether there is any 
credible support for the veteran's account regarding the 
sexual assault.  

The VA Adjudication Procedure Manual M21-1, Part III, 
paragraph 5.14(d) (M21-1) (August 12, 2002), which addresses 
the development of VA cases, points out that, because assault 
is an extremely personal and sensitive issue, many incidents 
of personal assault are not officially reported, making it 
difficult to obtain direct evidence, and requiring that 
alternative evidence be sought.  See also Cohen v. Brown, 10 
Vet. App. 128 (1997) (M21-1 provisions regarding PTSD 
adjudications to be used where more favorable to the claimant 
than the regulations).

The M21-1 goes on to point out that the evidence need not 
actually prove the incident occurred, rather there must be at 
least an approximate balance of positive and negative 
evidence that it occurred.  The M21-1 continues with examples 
of additional information sources, including counseling 
facilities, health clinics, reports of medical caregivers who 
may have treated the veteran, even sometime after an 
incident, and fellow service persons.  Additionally, 
statements from family members may be used to corroborate the 
veteran's account of the stressor incident.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence.  See also 38 C.F.R. § 3.304(f)(3) (2005); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994) (there is nothing 
in the statute or the regulations which provides that 
corroboration must, and can only, be found in service 
records).

With this as the standard, and considering all of the 
evidence of record, the Board finds the evidence of record is 
in equipoise.  First, the Board finds credible the opinion of 
the VA examiner.  He diagnosed the veteran with PTSD and 
opined that the veteran's sexual assault in service met the 
criteria for a stressor event in service.  He concluded that 
the veteran's PTSD and resulting symptoms were caused, at 
least in part, by the in-service sexual assault.  

The Board also finds credible the account of the veteran's 
mother and family friend who described the changes in the 
veteran when he was home after the sexual assault.  The 
veteran's mother stated that the veteran was "troubled" and 
turned to drinking after he was discharged.  J.G. stated that 
the veteran avoided eye contact when he was home and he was 
"not the same man" and did not want to talk about the Army.  
When the veteran went AWOL and J.G. asked why, the veteran 
would not answer.  While their observations of the veteran's 
emotional state are not more than circumstantial 
observations, and although the veteran has given different 
accounts of what happened in service, the statements of his 
mother and J.G. tend to bring the evidence into equipoise.  
38 C.F.R. § 3.304(f)(3) (2005).  

In sum, the Board finds that the record provides at least an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all of the evidence, the Board finds 
it is at least as likely as not that the veteran was sexually 
assaulted while on active duty and suffers from PTSD as a 
result.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra, at 57-58.  


ORDER

Service connection for PTSD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


